IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-78,430-01


JOHN C. LANDOU, Relator

v.

TEXAS DEPARTMENT OF CRIMINAL JUSTICE, PAROLE DIVISION, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he in being held in Tarrant County Jail awaiting 
a parole revocation hearing.  Relator alleges that he has not been afforded a hearing because he has
pending federal charges, and the Parole Division has advised him that they will not conduct a
revocation hearing until after the federal charges have been adjudicated.
	In these circumstances, additional facts are needed.  Respondent, the Texas Department of
Criminal Justice, Parole Division, is ordered to file a response.  The response shall state when and
on what basis Relator was arrested, and how long he has been held in Tarrant County Jail.  The
response shall state whether Relator was timely notified of his rights in the parole revocation process,
and if so, shall include a copy of the notification signed by Relator.  If Relator was advised of his
rights and indicated that he wanted a preliminary hearing, the response shall state whether Relator
has been afforded a preliminary hearing, and if so, when that hearing was conducted.  If Relator
requested a preliminary hearing but has not yet been afforded such a hearing, the response shall state
why he has not been afforded a preliminary hearing.
	This application for leave to file a writ of mandamus shall be held in abeyance until
Respondent has submitted the appropriate response.  Such response shall be submitted within 30
days of the date of this order.


Filed: November 7, 2012
Do not publish